FILED
                                                                          IN THE OFFICE OF THE
                                                                       CLERK OF SUPREME COURT
                                                                            DECEMBER 9, 2021
                                                                        STATE OF NORTH DAKOTA
                 IN THE SUPREME COURT
                 STATE OF NORTH DAKOTA

                                2021 ND 222

Brian Hunter,                                                   Appellant
     v.
North Dakota Workforce Safety and Insurance,                     Appellee



                               No. 20210185

Appeal from the District Court of Williams County, Northwest Judicial
District, the Honorable Kirsten M. Sjue, Judge.

AFFIRMED.

Per Curiam.

Brian Hunter, Roosevelt, UT, appellant; submitted on brief.

Jacqueline S. Anderson, Special Assistant Attorney General, Fargo, ND, for
appellee; submitted on brief.
                               Hunter v. WSI
                               No. 20210185

Per Curiam.

[¶1] Brian Hunter appeals from a district court judgment affirming an
administrative law judge’s (ALJ) decision that affirmed a North Dakota
Workforce Safety and Insurance (WSI) decision denying him benefits. Hunter
argues WSI has the burden of proving an injury or illness is not compensable
using objective medical evidence. He asserts the evidence in this case does not
support the ALJ’s decision. We summarily affirm under N.D.R.App.P.
35.1(a)(5) and (7). See Mickelson v. N.D. Workforce Safety & Ins., 2012 ND 164,
¶ 11, 820 N.W.2d 33 (under N.D.C.C. § 65-01-11 claimants bear the burden of
proving they have suffered a compensable injury and are entitled to benefits).

[¶2]   Jon J. Jensen, C.J.
       Gerald W. VandeWalle
       Daniel J. Crothers
       Lisa Fair McEvers
       Jerod E. Tufte




                                      1